 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GANG SUN and WEI CHEN,                            Case No. 2:19-cv-00858-TLN-CKD

12                       Plaintiffs,
13           v.                                         SUA SPONTE REMAND ORDER

14    PATRICK PHILLIPS,
15                       Defendant.
16

17

18          This matter is before the Court pursuant to Defendant Patrick Phillips’s (“Defendant”)

19   Notice of Removal and Motion to Proceed in Forma Pauperis. (ECF Nos. 1-2.) For the reasons

20   set forth below, Defendant’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED as

21   moot, and the Court hereby REMANDS the action to the Superior Court of California, County of

22   San Joaquin, due to lack of subject matter jurisdiction.

23          I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

24          On or about January 19, 2019, Plaintiffs Gang Sun and Wei Chen (“Plaintiffs”) brought an

25   action for unlawful detainer against Defendant for possession of certain real property located in

26   Stockton, California. (Notice of Removal, ECF No. 1, at 8.) On May 14, 2019, Defendant filed a

27   Notice of Removal, removing the unlawful detainer action from the San Joaquin County Superior

28
                                                       1
 1   Court.1 (ECF No. 1.)

 2            II.      STANDARD OF LAW

 3            28 U.S.C. § 1441 permits the removal to federal court of any civil action over which “the

 4   district courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). “Removal is

 5   proper only if the court could have exercised jurisdiction over the action had it originally been

 6   filed in federal court.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). There are two

 7   bases for federal subject matter jurisdiction: (1) federal question jurisdiction under 28 U.S.C. §

 8   1331, and (2) diversity jurisdiction under 28 U.S.C. § 1332. A district court has federal question

 9   jurisdiction in “all civil actions arising under the Constitution, laws, or treaties of the United

10   States.” 28 U.S.C. § 1331. A district court has diversity jurisdiction “where the matter in

11   controversy exceeds the sum or value of $75,000, . . . and is between citizens of different states,

12   or citizens of a State and citizens or subjects of a foreign state . . . .” Id. § 1332(a)(1)-(2).

13            Courts “strictly construe the removal statute against removal jurisdiction,” and “the

14   defendant always has the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980

15   F.2d 564, 566 (9th Cir. 1992) (per curiam). Furthermore, “[i]f the district court at any time

16   determines that it lacks subject matter jurisdiction over the removed action, it must remedy the

17   improvident grant of removal by remanding the action to state court.” California ex rel. Lockyer

18   v. Dynegy, Inc., 375 F.3d 831, 838, as amended, 387 F.3d 966 (9th Cir. 2004), cert. denied 544

19   U.S. 974 (2005).

20            The “presence or absence of federal question jurisdiction is governed by the ‘well-pleaded
21   complaint rule,’ which provides that federal jurisdiction exists only when a federal question is

22   presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at 386.

23   Federal court jurisdiction therefore cannot be based on a defense, counterclaim, cross-claim, or

24   third-party claim raising a federal question. See Vaden v. Discover Bank, 556 U.S. 49 (2009);

25   Hunter v. Philip Morris USA, 582 F.3d 1039, 1042–43 (9th Cir. 2009).

26   ///
27   1
             Defendant makes reference to Stanislaus County and Los Angeles County in various places in the Notice of
     Removal. (See, e.g., ECF No. 1 at 1 (Stanislaus) and 2, 5 (Los Angeles).) It appears, however, that Plaintiffs’ state
28   court complaint was actually filed in San Joaquin County. (See ECF No. 1 at 8 (Complaint).)
                                                                2
 1            III.     ANALYSIS

 2            It appears Defendant attempts to remove the above-entitled action to this Court on the

 3   basis of both diversity jurisdiction and federal question jurisdiction. (ECF No. 1 at 1 (citing to 28

 4   U.S.C. § 1332), 2 (citing to 28 U.S.C. § 1331, as well as the Fair Debt Collection Practices Act),

 5   and 2-4 (alleging complete diversity and amount in controversy).) The Court discusses each

 6   below.

 7            Defendant first provides that he has another case currently pending against Plaintiffs for

 8   wrongful foreclosure and other related claims.2 (ECF No. 1 at 2.) Defendant additionally asserts

 9   that he presently seeks—presumably in this action—a judgment against Plaintiffs for alleged

10   violations of the Fair Debt Collection Practices Act. (ECF No. 1 at 2.) To the extent Defendant

11   seeks to establish federal question jurisdiction, he has failed to do so. Even assuming Defendant

12   intends to raise a federal defense or assert a counterclaim against Plaintiffs’ unlawful detainer

13   action, it is clear that the Complaint itself contains only a single claim for unlawful detainer.

14   (ECF No. 1 at 8-10.) The instant Complaint therefore relies solely on California state law and

15   does not state any claims under federal law. As articulated above, removal cannot be based on a

16   defense, counterclaim, cross-claim, or third-party claim raising a federal question. Caterpillar

17   Inc., 482 U.S. at 392; see also Vaden, 556 U.S. at 49; Hunter v. Philip Morris USA, 582 F.3d at

18   1042–43. Thus, while Defendant seems to contend in the Notice of Removal that Plaintiffs have

19   violated federal law, this assertion relates only to an affirmative defense or potential

20   counterclaim, which cannot be considered in evaluating whether a federal question appears on the
21   face of Plaintiffs’ Complaint. See Vaden, 556 U.S. at 60-62.

22            Defendant then asserts that there is complete diversity between the parties because

23   Plaintiffs are “incorporated in a state other than California and its principal place[s] of business

24   are located in states other than California,” and Defendant “is a citizen of California, residing in

25   Los Angeles County.” (ECF No. 1 at 3.) Plaintiffs, however, are two individuals: Gang Sun and

26   Wei Chen. In their complaint, these individuals purport to be the owners of the property in
27
     2
             It is not clear to the Court where Defendant’s wrongful foreclosure case is pending, if at all, nor is it clear to
28   the Court that the subject property was ever foreclosed on.
                                                                  3
 1   question. (ECF No. 1 at 8.) Nothing indicates that these individuals are themselves a corporate

 2   entity, nor does anything indicate that they are officers, agents, or otherwise affiliated with a

 3   corporate entity that might be relevant to this action. Moreover, while Defendant later asserts that

 4   Plaintiff is an entity called “Camden Opportunity Fund WF, LLC” (ECF No. 1 at 4), there is no

 5   mention of that entity in the Complaint originally filed in San Joaquin County Superior Court (see

 6   ECF No 1 at 8-10), nor does Defendant ever explain who or what “Camden Opportunity Fund

 7   WF, LLC” is or how it is involved in the present unlawful detainer action. Simply put, Camden is

 8   not a party to the present action. Consequently, the Court cannot conclude that complete diversity

 9   exists between the parties, where Defendant is an individual and resident of California, and

10   Plaintiffs are also individuals who most likely reside in California.3 Because Defendant has failed

11   to establish that there is complete diversity between the parties, the Court need not address

12   Defendant’s allegations that the amount in controversy exceeds $75,000. However, although

13   Defendant has alleged as much, the Court does not agree that Plaintiffs’ Complaint seeks

14   damages in excess of $75,000, where the Complaint seeks $3,400 in past-due rent, plus $70 per

15   day from January 15, 2019 through entry of judgment, plus attorney’s fees.

16            In short, because the state court Complaint indicates that the only cause of action is one

17   for unlawful detainer, which arises solely under state law, this action does not arise under federal

18   law. And because Defendant has failed to meet his burden of establishing that there is complete

19   diversity between the parties named in the suit, the Court also does not have diversity jurisdiction.

20   There being no apparent grounds for federal jurisdiction, it is appropriate to remand this case, sua
21   sponte, for lack of federal subject matter jurisdiction. See United Investors Life Ins. Co. v.

22   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (“the district court ha[s] a duty to

23   establish subject matter jurisdiction over the removed action sua sponte, whether the parties

24   raised the issue or not.”).

25   ///

26
     3
              While the Court cannot and does not find that Plaintiffs are, without a doubt, citizens of California,
27   Defendant has only (wrongly) alleged that Plaintiffs are an entity. As such, he has failed to meet his burden of
     establishing that the true named Plaintiffs, Sun and Chen, are citizens of another state. Gaus, 980 F.2d at 566
28   (burden is on the removing party to establish that removal is proper).
                                                                 4
 1          IV.    CONCLUSION

 2          For the reasons stated above, Defendant’s motion to proceed in forma pauperis (ECF No.

 3   2) is DENIED as moot, and the Court hereby REMANDS this action to the Superior Court of

 4   California, County of San Joaquin.

 5          IT IS SO ORDERED.

 6   Dated: May 30, 2019

 7

 8

 9                                 Troy L. Nunley
                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     5
